Citation Nr: 0407100	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.

2.  Entitlement to an earlier effective date for the grant of 
service connection for joint pain of the left hip, joint pain 
of the right hip, joint pain of the left knee, joint pain of 
the right knee, and seizures and blackouts


REPRESENTATION

Appellant represented by:	[redacted]




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1991.  The veteran has been found by VA to be incompetent to 
handle the disbursement of funds.  The appellant, his spouse, 
is his appointed fiduciary.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person; granted entitlement to special 
monthly compensation on account of housebound status; and 
granted a total rating for post-traumatic stress disorder 
(PTSD).  The veteran perfected his appeal as to the issue of 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  

In an April 2003 rating decision, the ratings for the 
following disabilities were confirmed and continued: joint 
pain of the left hip, joint pain of the right hip, joint pain 
of the left knee, joint pain of the right knee, memory loss 
with comprehension problems, headaches, and seizures and 
blackouts.  An earlier effective date for the grant of 
service-connected benefits was denied.  An earlier effective 
date of December 8, 1997 for the grant of basic eligibility 
for Chapter 35 educational assistance benefits was granted.  
The veteran has not submitted a notice of disagreement to 
that rating decision.  However, in a June 2003 statement, the 
veteran, on his own, generally indicated that he wanted his 
musculoskeletal disability reevaluated.  He was not more 
specific.  The RO should clarify with the veteran and his 
custodian if he is appealing a specific rating from the April 
2003 rating decision or if he is initiating a new claim and, 
if so, to what issue.  

The issue of service connection for a back disorder on a 
direct basis and the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for back muscle spasms as an undiagnosed illness 
have been raised.  They are referred to the RO.  

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran is so helpless as to be in need of regular aid 
and attendance because of his incapacity which requires care 
or assistance on a regular basis to protect the veteran from 
the hazards or dangers inherent in his daily environment.


CONCLUSION OF LAW

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
warranted.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  VCAA was not 
followed in this case.  In addition, the representative in 
this case did not submit an informal hearing presentation.  
VCAA

However, given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue which would result from a remand solely to allow 
the RO to apply the VCAA would not be justified.  

The benefit sought is special monthly compensation based on 
the need for the regular aid and attendance of another 
person.  It is asserted that the veteran in unable to 
properly care for himself and requires the aid and attendance 
of another person.  The RO denied the claim on the basis that 
the veteran may require the aid and attendance of another 
person, but it is due to his nonservice-connected back 
disorder, described as bulging or degenerated discs.

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The veteran is service-connected for multiple disabilities as 
follows: PTSD with delusional and obsessive compulsive 
disorders, rated as 100 percent disabling; headaches, rated 
as 50 percent disabling; seizures and blackouts, rated as 20 
percent disabling; recurrent right shoulder dislocation, 
rated as 20 percent disabling; memory loss including 
comprehension problems, rated as 10 percent disabling; joint 
pain of the right knee, rated as 10 percent disabling; joint 
pain of the left knee rated as 10 percent disabling; joint 
pain of the right hip, rated as 10 percent disabling; and 
joint pain of the left hip, rated as 10 percent disabling.

The veteran has nonservice-connected disabilities.  The 
primary disability is a back disorder characterized as 
pudendal monneuritis, intractable sensory neuropathy, and 
perineal neuropathy as well as myofacial pain syndrome.  
Although the appellant indicated, as noted by the RO, that 
the veteran has 11 bulging or degenerated discs, he does not 
have such a diagnosis.  The competent evidence shows that 
this is not the case.  The veteran complains of severe back 
pain.  For years, physical examinations and diagnostic 
testing could not pinpoint the source of his pain.  A bone 
scan and magnetic resonance imaging testing were negative.  
There was no spinal stenosis or disc bulging.  However, the 
veteran was recently diagnosed as having pudendal 
monneuritis, intractable sensory neuropathy, and perineal 
neuropathy and has been fitted with a spinal stimulator.  In 
addition, some of the pain is believed to be psychogenic.  
The appellant indicates that the back pain is disabling for 
the veteran and he is unable to care for himself.  However, 
since the veteran is not service-connected for any back 
disorder, compensation at the aid and attendance rate cannot 
be paid if the veteran is in need of regular aid and 
attendance due to this nonservice-connected back disorder.

That being noted, the Board must consider if the veteran's 
service-connected disabilities, on their own, render him in 
need of regular aid and attendance.  

A review of the competent evidence shows that the veteran is 
totally disabled due to his PTSD.  His global assessment of 
functioning (GAF) is 25.  He carries a gun and gas mask at 
all times.  He exhibits obsessive, delusional, and bizarre 
behavior.  In addition, he has service-connected memory 
deficit to include comprehension problems as well as seizures 
and blackouts.  It has been determined by VA that he is 
incompetent to handle his own funds.  

In considering the competent evidence as a whole, the Board 
finds that the veteran, as a result of his service-connected 
PTSD and memory deficit, is so helpless as to be in need of 
regular aid and attendance because of his incapacity which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers inherent in his daily 
environment.  He is mentally unstable and has additional 
memory and seizure disorders that altogether render him 
unable to function in an appropriate manner without 
supervision and assistance.  In addition, he has multiple 
physical disabilities, which are service-connected, which 
compound his level of disability due to his physical 
limitations.  

Accordingly, it is the judgment of the Board that the overall 
level of disability resulting from the veteran's multiple 
service-connected disabilities alone, without regard to 
nonservice-connected disabilities, provides a basis for 
finding that he is in need of regular aid and attendance 
because of his incapacity which requires care or assistance 
on a regular basis to protect the claimant from the hazards 
or dangers inherent in his daily environment so as to qualify 
for special monthly compensation on that basis.  

Accordingly, entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person is warranted.  


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted.  


REMAND

In a December 2000 Board decision, service connection was 
granted for multiple joint pains and the knees and hips and 
for seizures and blackouts, both as undiagnosed illnesses.  
In a subsequent February 2001 rating decision, the RO 
assigned disability ratings for joint pain of the left hip, 
joint pain of the right hip, joint pain of the left knee, 
joint pain of the right knee, and seizures and blackouts.  
The assigned effective date of service connection was 
December 8, 1997.  In January 2002, a notice of disagreement 
was received as to the assigned effective date.  In an April 
2003 rating decision, the RO denied entitlement to an earlier 
effective date for a grant of benefits.  The Board notes that 
even though the RO denied the issue of entitlement to an 
earlier effective date in an April 2003 rating decision, the 
January 2002 statement disagreeing with the effective dated 
assigned in the February 2001 rating decision is a valid 
notice of disagreement to that issue.  

The appellant should be sent a VCAA letter on the issues of 
an earlier effective date for service connection for joint 
pain of the left hip, joint pain of the right hip, joint pain 
of the left knee, joint pain of the right knee, and seizures 
and blackouts.  Also, the RO is now required to send the 
appellant a statement of the case as to these issues in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case, and 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations with respect to the issues of 
entitlement an earlier effective date for 
service connection for joint pain of the 
left hip, joint pain of the right hip, 
joint pain of the left knee, joint pain 
of the right knee, and seizures and 
blackouts, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.  

2.  The appellant should be sent a 
statement of the case as to the issues of 
an earlier effective date for service 
connection for joint pain of the left 
hip, joint pain of the right hip, joint 
pain of the left knee, joint pain of the 
right knee, and seizures and blackouts.  
The appellant is informed that if she 
does not respond to the statement of the 
case in a timely manner, the Board shall 
not have jurisdiction of these issues.  
If the appellant completes her appeal as 
to any issue, that issue(s) should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



